Case 1:08-cv-00042-BMC-PK Document 1544 Filed 02/20/20 Page 1 of 3 PageID #: 28041




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK


   PRECISION ASSOCIATES, INC.;                          Case No.: 08-CV-00042 (BMC) (PK)
   ANYTHING GOES LLC d/b/a MAIL
   BOXES ETC., and JCK INDUSTRIES,                       NOTICE OF MOTION AND JOINT
   INC., on behalf of themselves and all                MOTION FOR INDICATIVE RULING
   others similarly situated,                            APPROVING SETTLEMENT WITH
                                                        CLAIMANT CHINESE CHAMBER OF
                           Plaintiffs,                    INTERNATIONAL COMMERCE
           v.

   PANALPINA WORLD TRANSPORT
   (HOLDING) LTD., et al.,

                           Defendants.



  TO THE COURT AND ALL COUNSEL OF RECORD:
           PLEASE TAKE NOTICE that Co-Lead Counsel for the Class of purchasers of Freight

  Forwarding Services (“Class Counsel”) and claimant Chinese Chamber of International

  Commerce (“CCOIC”), will move this court before the Honorable Brian M. Cogan, United

  States District Court Judge, in Courtroom 8D in the United States Courthouse, 225 Cadman

  Plaza East, Brooklyn, New York 11201 with a return date of February 24, 2020 at 9:30am,

  regarding the Parties’ Joint Motion, pursuant to Federal Rules of Civil Procedure 62.1 and

  23(E)(5)(b), for an Order granting the request of an indicative ruling approving a settlement

  between the parties and partial claim award to the CCOIC. The parties do not request oral

  argument.

           Pursuant to Federal Rule of Civil Procedure 62.1, the parties jointly request an indicative

  ruling that the Court will, upon remand from the Second Circuit, proceed with certain actions

  necessary to effectuate their settlement and permit distribution of the net settlement fund to the

  Class.


                                                    1
Case 1:08-cv-00042-BMC-PK Document 1544 Filed 02/20/20 Page 2 of 3 PageID #: 28042




         Class Counsel and the CCOIC have provided a separate proposed order regarding the

  request above, and respectfully request the Court issue an indicative ruling approving the

  Settlement between the parties.



  Dated: February 20, 2020                     Respectfully submitted,

                                               /s/ Joshua J. Rissman
                                               Daniel E. Gustafson
                                               Daniel C. Hedlund
                                               Michelle J. Looby
                                               Joshua J. Rissman
                                               GUSTAFSON GLUEK PLLC
                                               Canadian Pacific Plaza
                                               120 South 6th Street, Suite 2600
                                               Minneapolis, MN 55402
                                               T: (612) 333-8844
                                               F: (612) 339-6622
                                               E-mail: dgustafson@gustafsongluek.com
                                                        dhedlund@gustafsongluek.com
                                                        mlooby@gustafsongluek.com
                                                        jrissman@gustafsongluek.com

                                               W. Joseph Bruckner
                                               Heidi M. Silton
                                               Craig S. Davis
                                               LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                               100 Washington Avenue South, Suite 2200
                                               Minneapolis, MN 55401
                                               T: (612) 339-6900
                                               F: (612) 339-0981
                                               E-mail: wjbruckner@locklaw.com
                                                       hsilton@locklaw.com
                                                       csdavis@locklaw.com


                                               Christopher Lovell
                                               Benjamin M. Jaccarino
                                               LOVELL STEWART HALEBIAN
                                               JACOBSON LLP
                                               500 5th Avenue, Suite 2440
                                               New York, NY 10110
                                               T: (212) 608-1900
                                               F: (212) 719-4775

                                                  2
Case 1:08-cv-00042-BMC-PK Document 1544 Filed 02/20/20 Page 3 of 3 PageID #: 28043




                                      E-mail: clovell@lshllp.com
                                              bjaccarino@lshllp.com

                                      Adam J. Zapala
                                      COTCHETT, PITRE & MCCARTHY, LLP
                                      San Francisco Airport Office Center
                                      840 Malcolm Road, Suite 200
                                      Burlingame, CA 94010
                                      T: (650) 697-6000
                                      F: (650) 697-0577
                                      E-mail: azapala@cpmlegal.com


                                      Interim Co-Lead Counsel for Plaintiffs


                                      /s/ Tejinder Singh
                                      Tejinder Singh
                                      GOLDSTEIN & RUSSELL, P.C.
                                      7475 Wisconsin Ave., Suite 850
                                      Bethesda, MD 20814
                                      T: (202) 362-0636
                                      F: (866) 574-2033
                                      E-mail: tsingh@goldsteinrussell.com


                                      Counsel for the CCOIC




                                        3
